Citation Nr: 1013923	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the claims sought.

In November 2009, the Veteran testified by videoconference 
before the undersigned Acting Veterans Law Judge.  A copy of 
the hearing transcript is of record.

In December 2009, the VA received additional medical 
evidence, along with a waiver of the right to RO initial 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  This evidence was reviewed by the Board 
and considered in its decision below.


FINDINGS OF FACT

1.  Posttraumatic stress disorder is not etiologically 
related to active duty service.

2.  The Veteran has not been diagnosed with a right knee 
disability.

3.  The Veteran has not been diagnosed with a left knee 
disability.
4.  The Veteran has not been diagnosed with a right ankle 
disability.

5.  Headaches are not etiologically related to active duty 
service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);          38 
C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304(f) (2009).

2.  A right knee disability was not incurred in or aggravated 
by active service.       38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

3.  A left knee disability was not incurred in or aggravated 
by active service.         38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A right ankle disability was not incurred in or 
aggravated by active service.       38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

With respect to the issues on appeal, through VCAA notice 
correspondence dated in October 2006, the RO notified the 
Veteran as to each element of satisfactory notice set forth 
under the 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the claims for service connection.  The letter 
explained the general criteria to establish a claim for 
service connection, and indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The notice letter also provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent.  
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  As the 
October 2006 notice was provided before the June 2007 initial 
adjudication of the claims, the notice is considered timely.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records and private records adequately identified by the 
appellant.  The Veteran has undergone VA medical 
examinations.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board finds these examinations to be adequate as they were 
based on the Veteran's medical history and provided a 
complete discussion of examination findings.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The Veteran and her 
representative have not contended otherwise.  

In support of her claim, the Veteran has provided private 
treatment records.  She testified during a November 2009 
Board hearing before the undersigned.  The record as it 
stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [s]he should submit 
to substantiate h[er] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, private medical records, and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2009).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Posttraumatic stress disorder

Establishing entitlement to service connection for 
posttraumatic stress disorder consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

The Veteran alleges that she was verbally and physically 
harassed by fellow shipmates during service, which caused her 
posttraumatic stress disorder.  Incidents of verbal 
harassment were documented in the Veteran's service treatment 
records.  See, e.g., July 2006 Administrative Separation 
Recommendation.  The record shows, however, that these 
service-related incidents are unrelated to the Veteran's 
posttraumatic stress disorder.

At a June 2007 VA examination, the Veteran stated that two 
female shipmates shoved her into a locker and called her 
several names during basic training.  The psychologist noted 
that this did not meet the first criterion for posttraumatic 
stress disorder-that one's life or the life of another was 
threatened, accompanied by a fear of death or a fear of 
witnessing another's death.  Thus, the Veteran did not meet 
the criteria for posttraumatic stress disorder based on her 
military trauma.  The psychologist, however, did diagnose the 
Veteran with posttraumatic stress disorder based on childhood 
trauma.  The Veteran was also diagnosed with a somatization 
disorder and a personality disorder.  Her somatization 
disorder was noted to be a separate entity from her 
posttraumatic stress disorder.

In December 2009, the Veteran submitted an April 2009 private 
medical record.  The record contained a primary diagnosis of 
psychogenic nonepileptic seizures, and a secondary diagnosis 
of, inter alia, posttraumatic stress disorder secondary to 
hazing in basic training.  The physician described that the 
Veteran, with a history of posttraumatic stress disorder, 
depression, and asthma, had presented for an 
electroencephalogram study to evaluate the presence of 
seizures.  This medical record, pertaining only to her 
electroencephalogram study for seizures, contained no 
discussion of any posttraumatic stress disorder symptoms or a 
first-hand diagnosis of posttraumatic stress disorder.  The 
physician was simply writing down a medical history as 
dictated by the Veteran.

The Board affords no probative weight to this "diagnosis" 
by the private physician.  First, the physician did not 
examine the Veteran for posttraumatic stress disorder, 
discuss her symptoms, or review her history.  The Veteran was 
not even examined by the physician for any psychiatric 
issues.  The sole purpose of her appointment was to test for 
seizures.  Second, the physician simply recited a diagnosis 
of posttraumatic stress disorder based solely on the history 
that the Veteran relayed to her.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Third, any diagnosis of 
posttraumatic stress disorder must conform to the DSM-IV.  38 
C.F.R. § 4.125(a).  This fails to do so.  Therefore, the 
Board does not accept this statement by the Veteran's private 
physician as a competent diagnosis of posttraumatic stress 
disorder, secondary to hazing in basic training.

The Board notes that the Veteran has also been diagnosed with 
a personality disorder, which has been characterized by 
similar symptoms as posttraumatic stress disorder.  See June 
2007 VA examination and January 2009 psychological report 
(noting anxiety, emotional reservations, difficulty relating 
to others).  Though a Veteran may only seek service 
connection for posttraumatic stress disorder, her claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Congenital or developmental abnormalities, such as 
personality disorders, however, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence or opinion even suggesting that such 
aggravation occurred in this case.

Thus, absent a link between posttraumatic stress disorder and 
the claimed in-service stressor, the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder is denied.  

Right knee, left knee, right ankle

The Veteran contends that she developed bilateral knee pain 
and traumatic arthritis of the right ankle in service.  At 
entrance, the Veteran denied any knee trouble, foot trouble, 
or swollen or painful joints.  At a May 2007 VA examination, 
however, the Veteran admitted that she was in a motor vehicle 
accident where she injured her right knee by striking it on 
the dashboard one month before entering service.  She denied 
sustaining any fractures and did not receive medical 
treatment due to a lack of health insurance.

In July 2006, the Veteran complained of right knee pain due 
to her prior accident.  Joint pain increased with stairs.  An 
examination of the right knee revealed no swelling or 
catching, and the Veteran was able to straighten her knee.  
There was no effusion, instability, erythema, or crepitus 
present.  Bilateral knee motion was normal, with no pain.  A 
neurological examination was normal.  Motor strength of both 
knees was normal.  The Veteran was diagnosed with compression 
arthralgia of the right knee/patella/tibia/fibula.

In July 2006, the Veteran presented to the naval podiatric 
clinic with a belief that she had traumatic arthritis of the 
right ankle.  No history of trauma to the right ankle was 
reported.  An examination showed no swelling, erythema, 
tenderness on palpation, anterior drawer sign, tenderness on 
ambulation, or weakness of the right ankle.  Range of motion 
was normal.  The podiatrist noted that the Veteran's "feared 
medical condition was not demonstrated," and she was 
released without any limitations.

After discharge, the Veteran was seen for knee and ankle 
physical therapy in August 2006.  The Veteran complained of 
severe pain in her knees and ankles.  She reported using 
crutches to ambulate outside the home.  While the physical 
therapist believed that the Veteran could physically ambulate 
without crutches, she was hesitant to do so.  The physical 
therapist provided the Veteran with braces and a cane for 
ambulation.  The Veteran was noted to have hyper mobile 
patellas.  X-rays of the bilateral knees and ankles were 
taken and demonstrated no bone, joint, or soft tissue 
abnormality.  

In May 2007, the Veteran was afforded a VA examination.  The 
Veteran stated that she had been diagnosed with traumatic 
arthritis of the right ankle during service, although the 
examiner noted that her x-rays were normal in August 2006.  
The Veteran complained of pain, weakness, and giving way of 
her ankles and knees.  She reported that her bilateral knee 
pain began in basic training and that both patellae sublux on 
their own.  The Veteran reported being diagnosed with 
tendonitis during service, but denied any direct trauma to 
either knee since the motor vehicle accident in May 2006.  
Her pain was reported as a 10 out of 10, and she used a 
wheelchair for ambulation.  The use of crutches, braces, or 
canes was denied.  A physical examination revealed full range 
of motion of the knees and ankles.  There was no tenderness 
on bony or soft tissue palpation of the knees or ankles, 
except for one small area of soft tissue of the right 
anterior ankle.  No evidence of ecchymosis or range of motion 
loss was noted.  Muscle strength, sensation, pulses, and 
reflexes were normal.  The examiner opined that it was 
difficult to ascertain whether the Veteran's right knee was 
aggravated during service due to the lack of evidence of any 
type of disability.  The Veteran was diagnosed with bilateral 
ankle sprain by history and a pre-service right knee 
contusion.

The Veteran has not been currently diagnosed with a current 
right knee, left knee, or right ankle disability.  Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
where as here, competent evidence does not establish the 
disabilities for which service connection is sought, there 
can be no valid claims for service connection.  Brammer v. 
Derwinski, 3 Vet. App. at 225.  In the instant case, the 
claims of entitlement to service connection for right knee, 
left knee, and right ankle disabilities must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

The Board acknowledges the Veteran's belief that she was 
diagnosed with "traumatic arthritis" of the right ankle and 
"tendonitis" of the right knee during service.  Her service 
treatment records, however, do not support these statements.  
The Veteran was never diagnosed with tendonitis of the right 
knee.  While the Veteran was diagnosed with arthralgia, i.e. 
joint pain, during service, she has not been diagnosed with 
any current right knee disability other than pain.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Without current diagnoses for the right knee, left knee, and 
right ankle, the Veteran's claims of entitlement to service 
connection for disabilities relating to these joints are 
denied.

Headaches

The Veteran asserts that she developed headaches after being 
shoved into a locker during basic training.  During service, 
the Veteran complained of hazing issues, namely verbal 
assaults by fellow shipmates.  No physical incidents were 
reported.  The Veteran's service treatment records are silent 
for any complaints or diagnosis of a head injury, headaches, 
or a headache-related disorder.

In August and September of 2006, the Veteran presented to the 
emergency room on several occasions complaining of headaches, 
chest pains, and shortness of breath.  In September 2006, she 
complained of an occipital headache associated with 
tenderness above and below to occipital ridge.  There were no 
symptoms to suggest vascular headache syndrome.  No diagnoses 
were made during these emergency room visits.

At a May 2007 VA examination, the Veteran reported that she 
sustained a mild head injury while she was on her military 
base.  She did not recall the date.  She stated that she was 
thrown into a locker by several females.  She hit her head, 
but she did not sustain loss of consciousness.  The headaches 
were described as frontal with radiation to the back of her 
head.  The Veteran reported having daily headaches, which 
caused her to be unable to walk.  Her headaches were 
accompanied by leg weakness, falling, and visual 
disturbances.  She denied migraine-like symptoms including 
nausea or vomiting.  A neurological assessment revealed that 
the Veteran was alert and oriented, with normal gait, stance, 
and coordination.  Cranial nerves were intact.  The Veteran 
was diagnosed with headaches.  No opinion regarding etiology 
was offered by the examiner.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
Board acknowledges that the veteran is competent to report 
that she experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

In this case, the Board acknowledges that the Veteran is 
competent to report on her history of an injury and any 
subsequent symptoms to establish service connection through 
continuity of symptomatology.  See, e.g., Harvey v. Brown, 6 
Vet. App. 390, 394 (1994); Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993).  The Board, however, does not find the 
Veteran credible as to either of those elements.

While the Veteran contends that she was shoved against a 
locker and suffered a head injury during service, she did not 
report this when discussing hazing incidents with a 
psychologist prior to discharge.  The Board recognizes that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.  The record shows, 
however, that the Veteran did report that she had been 
verbally harassed and described her harassment.  The Board 
finds that it is implausible that the Veteran would fail to 
mention an incident of physical harassment when she was 
describing hazing incidents in detail.

The Board also finds that Veteran's report of her continuity 
of symptomatology to be incredible.  Two weeks before 
separation, the Veteran was seen on three separate occasions 
for different complaints, and she never mentioned suffering 
from severe headaches or a head injury.  Furthermore, the 
Board finds that the record clearly shows that the Veteran is 
not credible as to reporting her symptoms.  The record 
contains several instances where the Veteran presented for 
treatment and either contradicted her own statements or 
excessively exaggerated her symptoms.  In May 2007, the VA 
examiner referred the Veteran for a psychiatric evaluation 
due to her behavior during the examination.  He noted that 
the Veteran did "not appear to be suffering from any type of 
symptom that she describe[d] at the current time."  See also 
August 2006 rheumatology consult (noting that the Veteran 
exhibited some histrionics regarding her condition and the 
use of a wheelchair and the demonstration of her degree of 
disability far outweighed any physical findings); August 2006 
physical therapy report (reporting that the objective 
findings appeared to be inconsistent with the Veteran's 
subjective complaints); September 2006 interdisciplinary note 
(stating that the Veteran's complaints of pain and signs and 
symptoms did not match objective findings); September 2006 
emergency department note (documenting Veteran's presentation 
to the emergency room for chest pain, where she was able to 
transfer to a chair without assistance, with no grimacing, no 
visible signs of pain, and was laughing and smiling); October 
2006 mental health note (noting that the Veteran complained 
of daily, severe pain, presented in a wheelchair, yet she 
discussed riding her bicycle at home; Veteran stated that she 
wanted to go back into the military and had just applied for 
a physically-demanding job despite alleging that she could 
barely walk).  In June 2007, the Veteran was diagnosed with 
somatization disorder.  Based on the overwhelming evidence of 
record, the Board believes the Veteran's credibility to be 
seriously impaired.

For the above reasons, the Board finds that the Veteran's 
headaches are unrelated to service, and her claim of 
entitlement to service connection for headaches is denied.
Conclusion

The Board has given consideration to the Veteran's statements 
of the causation of her disabilities.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status will not always constitute competent medical evidence.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, without competent evidence of a current diagnosis 
of a right knee, left knee, or ankle disability or a 
competent nexus opinion relating the Veteran's posttraumatic 
stress disorder or headaches to service, the claims are 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


